Title: From George Washington to William Thornton, 1 June 1799
From: Washington, George
To: Thornton, William



Sir,
Federal City June 1st 1799

In replying to your favor of yesterday’s date, I must beg leave to premise that, when I left the Chair of Government it was with a determination not to intermeddle in any public matter which did not immediately concern me; and that I have felt no Disposition since to alter this Determination.
But as you have requested that I would give you my Ideas on a certain point, which seems to have occupied the attention of the Board of Commissioners, and on which I presume my Letters to that Body (whilst I had the honor to administer the Government) have not been so clear and explicit as it was my Intention to be, I have no hesitation in declaring (unless I have entirely forgotten all recollection of the fact) that it has always been my invariable opinion—and remains still to be so—that no departure from the

Engraved plan of the City ought to be allowed, unless imperious necessity should require it, or some great public good is to be promoted thereby.
Minor Considerations contribute to this opinion; but the primary, and to my mind an unanswerable one, is, that after the original plan (with some Alterations) had been adopted; ordered to be engraved and published; and was transmitted to several, if not to all our public Agents abroad, for the purpose of inviting purchasers; that it would, for reasons too obvious and cogent to require illustration, be deceptious to lay off Lots for private purposes, where none appeared in a plan, which was intended to inform—aid—and direct the Judgment of Foreigners, & others who could not, on the premises, make a choice.
It is not difficult to form an opinion of the ways of thinking, and views of others, by ones own, under similar Circumstances; I shall declare then without reserve, that if I had made choice of a Site for a House on an open Area in the published map, occasioned by the intersection of Avenues, and an Angle thereof should afterwards be filled up, in a manner I might not approve, I should not scruple to complain of both the deception and injury.
But I am straying from my purpose, which was no more than simply to say (if I am not, as beforementioned, greatly forgetful) that I have never had but one opinion of this Subject, and that is, that nothing ought to justify a Departure from the engraved plan, but the probability of some great public Benefit, or unavoidable necessity. With great esteem & regard I am Sir your most obdt Servt

Go. Washington

